Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 06/24/2022. Claims 1-15 are currently pending in the application.

Response to Amendment
The amendment filed on 06/24/2022 has been entered. Applicant’s amendments to the claims have overcome the 112(b) rejections previously set forth in the Non-Final Office Action mailed on 04/28/2022.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1- 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. PGPub. No. 20210314336 to KISHIKAWA et al. (hereinafter KISHIKAWA).

Regarding claim 1, KISHIKAWA discloses a method for anomaly detection in a communications network of a vehicle (¶0002 “unauthorized frame detection method associated with in-vehicle network security technology”), the method comprising the following steps performed by a hardware switch of the network that includes a plurality of physical ports (¶0075, switch 110): 
as a function of a combination of (a) at which one of the plurality of physical ports of the hardware switch a data packet is being processed (¶0011 and ¶0076, “when a communication port among the plurality of communication ports receives a frame”, wherein receiving a frame is a form of processing), 
and (b) a piece of information from at least one protocol header of the data packet (FIG. 2, ¶0055- ¶0056 “SOME/IP header”),  
detecting presence of an anomaly due to the data packet being determined by the hardware switch as not being allowed to be processed at the one of the plurality of physical ports (¶0031- ¶0032). See also ¶0011. 


Regarding claim 2, KISHIKAWA discloses the method as recited in claim 1, wherein the piece of information is determined from at least one protocol data field of the at least one protocol header of the data packet (¶0055 “the payload of SOME/IP SD”, wherein the payload is the piece of information).  

Regarding claim 3, KISHIKAWA discloses the method as recited in claim 1, wherein the detecting includes checking whether the data packet is allowed to be received into the hardware switch via at the one of the plurality of physical ports (¶0031-¶0032, wherein the legitimate frame to be received by each of the plurality of communication ports is set in advance in form of permission rule and system check if the received frame matches the permission rule).

Regarding claim 4, KISHIKAWA discloses the method as recited in claim 1, wherein the detecting includes checking whether the data packet is allowed to be sent out by the hardware switch via at the one of the plurality of physical ports (¶0032, wherein the communication controller may refrain from performing the transfer control for the frame received by a communication port among the plurality of communication ports if the frame information fail to match the permission rule). See also ¶0044 about transfer control step.

Regarding claim 5, KISHIKAWA discloses the method as recited in claim 1, wherein the determination that the data packet is not allowed to be processed at the one of the plurality of physical ports is performed by checking at least one static association that is provided in a list or table (¶0078, Permission table 116), the at least one static association associating one or multiple allowed or prohibited contents of the piece of information with corresponding ones of the plurality of a physical ports (¶0078, wherein the communication controller checks whether the service in the SOME/IP corresponds to the type of the message and the receiving port number in order to transfer or refrain from transferring the received frame).

Regarding claim 6, KISHIKAWA discloses the method as recited in claim 5, wherein the piece of information includes a linkage that links multiple protocol data fields of the at least one protocol header (¶0055, FIG. 2, the Ethernet, wherein the ethernet layer links the physical and network layers in OSI model), the association associating the linkage with a respective one of  the plurality of physical ports (¶0065 and ¶0076, FIG. 4 wherein the communication controller 111 links communication ports 112, 113, 114, and 115.).

Regarding claim 7, KISHIKAWA discloses the method as recited in claim 1, wherein the piece of information includes an address information from a protocol level (¶0076, “the IP address included in the Ethernet frame”), of a sender or of a receiver of the data packet and on which the detection is based (¶0076, wherein the communication port 112, 113, or 114 from where the frame is transmitted is the sender and the communication port to which the frame is transferred is the receiver).

 	Regarding claim 8, KISHIKAWA discloses a hardware switch (¶0075, “Switch 110”) of a communications network for anomaly detection on the network, the hardware switch comprising: 
a plurality of physical hardware ports (¶0075, “communication ports 112, 113, 114, and 115”) configured to process data packets; 
and   wherein the processing unit is configured to, as a function of a combination of (a) at which one of the plurality of physical ports of the hardware switch one of the data packets is being processed (¶0011 and ¶0076, “when a communication port among the plurality of communication ports receives a frame”, wherein receiving a frame is a form of processing), 
and (b a piece of information from at least one protocol header of the data packet (FIG. 2, ¶0055- ¶0056 “SOME/IP header”),   
detect presence of an anomaly due to the data packet is being determined by the processing unit as not being allowed to be processed at the one of the plurality of physical ports (¶0031- ¶0032). See also ¶0011.
 
 	Regarding claim 9, KISHIKAWA discloses the hardware switch as recited in claim 8, wherein the processing unit (¶0076 “communication controller 111”) is configured to determine the piece of information from at least one protocol data field of the at least one protocol header of the data packet (¶0055 “the payload of SOME/IP SD”, wherein the payload is the piece of information).
	Regarding claim 10, KISHIKAWA discloses the hardware switch as recited in claim 8, wherein the detection includes  checking whether the data packet is allowed to be received into the hardware switch via the one of the plurality of physical ports (¶0031-¶0032, wherein the legitimate frame to be received by each of the plurality of communication ports is set in advance in form of permission rule and system check if the received frame matches the permission rule).

Regarding claim 11, KISHIKAWA discloses the hardware switch as recited in claim 8, wherein the detection includes  checking whether the data packet is allowed to be sent out by the hardware switch via at the one of the plurality of physical ports  (¶0032, wherein the communication controller may refrain from performing the transfer control for the frame received by a communication port among the plurality of communication ports if the frame information fail to match the permission rule). See also ¶0044 about transfer control step. 
	
Regarding claim 12, KISHIKAWA discloses the hardware switch as recited in claim 8, wherein the determination that the data packet is not allowed to be processed at the one of the plurality of physical ports is performed by checking , at least one static association that is provided in a list or table (¶0078, Permission table 116), the at least one static association associating one or multiple allowed or prohibited contents of the piece of information with corresponding ones of the plurality of  physical ports  (¶0078, wherein the communication controller checks whether the service in the SOME/IP corresponds to the type of the message and the receiving port number in order to transfer or refrain from transferring the received frame).
	
Regarding claim 13, KISHIKAWA discloses the hardware switch as recited in claim 12, wherein piece of information includes as a linkage that links of multiple protocol data fields of the at least one protocol header (¶0055, FIG. 2, the Ethernet, wherein the ethernet layer links the physical and network layers in OSI model),
 the association associating the linkage with a respective one of the plurality of physical ports (¶0065 and ¶0076, FIG. 4 wherein the communication controller 111 links communication ports 112, 113, 114, and 115.).

Regarding claim 14, KISHIKAWA discloses the hardware switch as recited in claim 8, wherein the piece of information , includes an address of a sender or of a receiver of the data packet on which the detection is based  (¶0076, “the IP address included in the Ethernet frame”, wherein the communication port 112, 113, or 114 from where the frame is transmitted is the sender and the communication port to which the frame is transferred is the receiver). 

	
Regarding claim 15, KISHIKAWA discloses a non-transitory computer-readable memory medium on which is stored a computer program (¶0200) for anomaly detection in a communications network of a vehicle (¶0002), the computer program, when executed by a  processor of a hardware switch  (¶0075, “Switch 110”) of the network that includes a plurality of physical ports (¶0075, “communication ports 112, 113, 114, and 115”), causing the processor to perform the following steps: as a function of a combination of (a) at which one of the plurality of physical ports of the hardware switch a data packet is being processed  (¶0011 and ¶0076, “when a communication port among the plurality of communication ports receives a frame”, wherein receiving a frame is a form of processing), 
and (b) a piece of information from at least one protocol header of the data packet (FIG. 2, ¶0055- ¶0056 “SOME/IP header”),   
 detecting presence of an anomaly due to the data packet being determined by the hardware switch as not being allowed to be processed at the one of the plurality of physical ports (¶0031- ¶0032). See also ¶0011.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S PGPub. No. 20210075800.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUDASIRU K OLAEGBE whose telephone number is (571)272-2082. The examiner can normally be reached MON-FRI. 7.30AM-5.30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 5712723739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUDASIRU K OLAEGBE/Examiner, Art Unit 2495                                                                                                                                                                                                        


/MAUNG T LWIN/Primary Examiner, Art Unit 2495